Citation Nr: 1424140	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a scar of the lower abdomen.

2.  Entitlement to an evaluation in excess of 30 percent for right scapula disability.

3.  Entitlement to an evaluation in excess of 10 percent for left scapula disability.

4.  Entitlement to an evaluation in excess of 30 percent for irritable bowel syndrome (IBS).

5.  Entitlement to an evaluation in excess of 30 percent for bilateral salpingo-oophorectomies.

6.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability C5-C6 with degenerative disc disease.

7.  Entitlement to an evaluation in excess of 10 percent for a low back strain.

8.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.

9.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease.

10.  Entitlement to an evaluation in excess of 10 percent for a right wrist disability.

11.  Entitlement to an evaluation in excess of 10 percent for a left wrist disability.

12.  Entitlement to a compensable evaluation for allergic rhinitis.

13.  Entitlement to a compensable evaluation for acne.

14.  Entitlement to a compensable evaluation for residuals of a left fourth toe fracture.

15.  Entitlement to a compensable evaluation for dysplastic nevus.

16.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a rash.

17.  Entitlement to service connection for a rash.

18.  Entitlement to service connection for osteoporosis and osteopetrosis.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin II, Esq.




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1976 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that on the Veteran's January 2010 VA Form 9, she requested a hearing at the RO before a Veterans Law Judge.  However, in a subsequent May 2012 statement, the Veteran indicated that she did not desire a hearing before a Veterans Law Judge.  The Board therefore finds that the Veteran has withdrawn her request for a hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(e) (2013). 

The Board notes that the Veteran was previously represented in this appeal by Brooks S. McDaniel, an agent.  However, the Veteran subsequently submitted a VA Form 21-22a in May 2012 appointing Robert W. Gillikin II, Esq. as her new representative.  Thus, the Veteran is no longer represented by Brooks S. McDaniel in this case. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to increased disability ratings for acne and dysplastic nevus as well as entitlement to service connection for a rash and for osteoporosis and osteopetrosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right scapula disability has been manifested by recurrent dislocations with frequent episodes and guarding of arm movement; it has not been manifested by ankylosis, fibrous union, or nonunion or loss of head of the humerus. 

2.  The Veteran's left scapula disability has been manifested by pain and guarding of arm movement; it has not been manifested by dislocation, limitation of motion at the shoulder level, ankylosis, or impairment of the humerus. 

3.  The Veteran's IBS is manifested by constipation, alternating diarrhea, and abdominal cramping; the record is negative for ulcerative colitis and malnutrition. 

4.  The Veteran is not shown to have any additional disability associated with her bilateral salpingo-oophorectomies, which occurred in the 1990's.  

5.  The current rating criteria do not provide for an evaluation in excess of 30 percent for removal of both ovaries, after 3 months have passed since the surgery.

6.  The Veteran's neck disability is manifested by pain, limitation of motion, forward flexion of the cervical spine greater than 30 degrees, and combined range of motion greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown.

7.  The Veteran's lumbar spine disability is manifested by pain, reported spasm, and minimal limitation of motion.  The evidence does not show forward flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm, guarding, or localized tenderness that results in abnormal gait or abnormal spinal contour.  There are no associated neurological manifestations of mild or greater severity.

8.  The Veteran's right wrist disability is manifested by pain and limitation of motion; ankylosis of the right wrist is not shown.

9.  The Veteran's left wrist disability is manifested by pain and limitation of motion; ankylosis of the left wrist is not shown.

10.  The Veteran's service-connected right knee disability is manifested by pain and minimal limitation of motion; the evidence does not show limitation of extension 10 degrees or more; limitation of flexion 45 degrees or less; locking; ankylosis; recurrent subluxation; lateral instability; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  

11.  The Veteran's service-connected left knee disability is manifested by pain and minimal limitation of motion; the evidence does not show limitation of extension 10 degrees or more; limitation of flexion 45 degrees or less; locking; ankylosis; recurrent subluxation; lateral instability; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  

12.  The Veteran's fourth toe of the left foot has not been amputated, and there are no objective findings on examination of symptomatology so severe that are equivalent to amputation of this toe. 

13.  The Veteran's left fourth toe disability is not productive of a moderate foot disability and there is no malunion or nonunion of the tarsal or metatarsal bones. 

14.  The Veteran credibly reports that she has a tender scar on her lower abdomen; the Veteran's scar is stable, does not measure greater than 6 square inches (39 sq. cm.), and has not limited function.   

15.  The Veteran's allergic rhinitis is not productive of greater than 50 percent obstruction of the nasal passage on both sides; there is no evidence of complete obstruction on one side or evidence of polyps.  

16.  In an unappealed August 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a rash. 

17.  The evidence received since the August 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a rash.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent evaluation for a right scapula disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).

2.  The criteria for an evaluation in excess of 10 percent evaluation for a left scapula disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201, 5203 (2013).

3.  The criteria for a rating in excess of 30 percent for IBS are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323 (2013). 

4.  The criteria for an evaluation in excess of 30 percent for bilateral salpingo-oophorectomies are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7619 (2013).  

5.  The criteria for a disability rating in excess of 10 percent for the Veteran's cervical spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.    § 4.71a, Diagnostic Code 5242 (2013).

6.  The criteria for an evaluation of 10 percent for the Veteran's service-connected lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.           § 4.71a, Diagnostic Code 5237 (2013).

7.  The criteria for a disability rating in excess of 10 percent for the service-connected right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

8.  The criteria for a disability rating in excess of 10 percent for the service-connected left wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

9.  The criteria for a disability rating in excess of the currently assigned 10 percent for the service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

10.  The criteria for a disability rating in excess of the currently assigned 10 percent for the service-connected degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

11.  The criteria for a compensable rating for residuals of left foot fourth toe are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5172, 5284 (2013). 

12.  The criteria for a disability rating in excess of 10 percent for a lower abdomen scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

13.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013). 


14.  The August 2003 rating decision denying service connection for a rash is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

15.  Since the August 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a rash; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for a scar of the lower abdomen, right and left scapula disabilities, IBS, bilateral salpingo-oophorectomies, cervical spine disability, low back disability, right and left knee disabilities, right and left wrist disabilities, and left fourth toe disability as well as entitlement to service connection for a rash.  Implicit in her claim of entitlement to service connection for a rash is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a rash.  Thus, with regard to this matter only, any errors in complying with the notice or assistance requirements are moot.  The claim on the merits requires additional development, which is addressed in the remand below. 

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claims, by a letter mailed in April 2008, prior to the initial adjudication of her claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in May 2008 and June 2011 for her right and left scapula disabilities, IBS, bilateral salpingo-oophorectomies, cervical spine disability, low back disability, right and left knee disabilities, right and left wrist disabilities, allergic rhinitis, and left fourth toe disability.  She was also afforded a VA examination for her scar of the lower abdomen in May 2008 and in April 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board acknowledges that although the Veteran's claims folder was available during the April 2012 VA examination, it was not available during the June 2008 and June 2011 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints with regard to her disabilities on appeal.  Physical examinations were then performed that addressed all the relevant rating criteria.  

As will be discussed in the Remand section below, the Board is remanding the Veteran's claims of entitlement to increased disability ratings for acne and dysplastic nevus, in part, in order for outstanding dermatology records to be obtained and associated with the claims folder.  Crucially, the record does not indicate, nor does the Veteran contend, that these dermatology records are relevant to the claims being decided herein on the merits, specifically his claims of entitlement to increased disability ratings for a scar of the lower abdomen, right and left scapula disabilities, IBS, bilateral salpingo-oophorectomies, cervical spine disability, low back disability, right and left knee disabilities, right and left wrist disabilities, and left fourth toe disability.  Thus, the Board finds that the Veteran is not prejudiced thereby with regard to a decision being rendered as to these claims. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of an attorney.  She withdrew her request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for a scar of the lower abdomen, right and left scapula disabilities, IBS, bilateral salpingo-oophorectomies, cervical spine disability, low back disability, right and left knee disabilities, right and left wrist disabilities, and left fourth toe disability as well as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash.  



Higher evaluations for right and left scapula disabilities

For the sake of economy, the Board will analyze the Veteran's right and left scapula disability claims together, as they are rated under the same set of diagnostic codes pertaining to the shoulder.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2013).

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran is currently assigned a 30 percent disability rating for a right scapula disability under Diagnostic Code 5202 [humerus, other impairment of].  Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

The Veteran is also assigned a 10 percent disability rating for a left scapula disability under Diagnostic Codes 5203-5019 [impairment of clavicle or scapula, bursitis].  See 38 C.F.R. § 4.27 (2013) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.  Additionally, Diagnostic Code 5019 provides that bursitis will be rated based on limitation of motion of the affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2013).  Diagnostic Code 5201, for limitation of the arm, provides for a 20 percent rating when limitation of the minor arm is at shoulder level or midway between the side and shoulder level and a maximum 30 percent evaluation when limitation of motion of the minor arm as well as a maximum 40 percent evaluation for the major arm when the limitation of motion is to 25 degrees from the side.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evidence of record does not show ankylosis of the right or left shoulder.  Accordingly, Diagnostic Code 5200 [scapulohumeral articulation, ankylosis of] is not applicable as to either disability.  Furthermore, as Diagnostic Code 5203 offers only a maximum 20 percent disability rating, this Diagnostic Code would not assist the Veteran with respect to her right scapula disability.  Also, as the evidence does not demonstrate limitation of right arm motion to 25 degrees from the side, Diagnostic Code 5201 is not applicable with regard to the Veteran's right scapula disability.  Furthermore, the Veteran's left scapula disability is not manifested by impairment of the humerous; therefore, Diagnostic Code 5202 is not applicable.  Finally, the evidence of record does not indicate muscle impairment as to either shoulder, and thus Diagnostic Codes 5301-5304 are not applicable.  Accordingly, the Board will rate the Veteran's right scapula disability under Diagnostic Code 5202 and the Veteran's left scapula disability under Diagnostic Codes 5203-5019 with further consideration of Diagnostic Code 5201.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board observes that the Veteran is right handed.  See, e.g., the June 2011 VA examination report.  Thus, her right shoulder is her major (dominant) shoulder and her left shoulder is her minor (non-dominant) shoulder.  

The Veteran was afforded a VA examination in May 2008.  She complained of constant pain and aching as well as weakness, stiffness, and occasional swelling.  She also reported periods of flare-ups in which the pain becomes moderate to severe.  This occurred weekly and lasted for one to two days.  Alleviating factors included getting help with chores, resting, taking medication, and alternating use of her right and left hands.  She did not use any corrective devices.  She missed a moderate amount of days from work due to pain and had moderate difficulty using her hands for chores and opening cans.  She was able to do her bathing, dressing, and hygiene on her own.  There were no prosthetic implants.  

Upon examination, the VA examiner reported a loud popping of both scapulae with movement of the shoulder joints.  There was no tenderness to palpation, crepitus, swelling, redness, or heat.  There was mild guarding and pain with movement.  Range of right shoulder motion for flexion and abduction were both zero to 170 degrees active and passive, and fatigued with pain.  External rotation was zero to 90 degrees without pain.  Internal rotation was zero to 80 degrees both active and passive, and fatigued with pain.  The Veteran evidenced full left shoulder range of motion without pain.  An X-ray report revealed the bones and soft tissues of both shoulders had normal radiographic appearance, and was negative for shrapnel, soft tissue calcifications, and degenerative joint disease.

The Veteran was provided a subsequent VA examination in June 2011.  She reported that her right and left scapula disability symptoms were stable and that she used medication for treatment.  Upon examination, the VA examiner reported no loss of a bone or part of a bone, no recurrent shoulder dislocations, and no inflammatory arthritis.  She also noted crepitus in the right and left scapula.  Range of motion testing of the right and left scapula revealed no loss of motion with repetitive testing as well as no evidence of pain on motion.  
 
The Board also notes that a VA treatment record dated February 2014 documents the Veteran's complaints of right shoulder pain, specifically a snapping scapula.

After review of the record, the Board finds that an evaluation in excess of 30 percent for the Veteran's right scapula disability and an evaluation in excess of 10 percent for the Veteran's left scapula disability are not warranted during any period under consideration.  With regard to the Veteran's right scapula disability, there is no lay or medical evidence of fibrous union of the humerus, nonunion thereof or loss of the head thereof.  Indeed, the May 2008 X-ray report revealed a normal radiographic appearance.  Furthermore, the June 2011 VA examiner specifically noted no recurrent shoulder dislocations or loss of a bone or part of a bone.  There are no findings to the contrary.  With respect to the Veteran's left scapula disability, as indicated above, the lay and medical evidence does not indicate dislocation of the left scapula.  See, e.g., the June 2011 VA examination report.  Moreover, the evidence does not document limitation of arm motion midway between the side and shoulder level.  On the contrary, the Veteran has demonstrated full range of motion.  See, e.g., the May 2008 VA examination report.  As such, increased ratings are not warranted for either the Veteran's right or left scapula disability.  

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  Along these lines, the Board acknowledges that the Veteran's complaints of right and left shoulder pain with motion and flare-ups such that Diagnostic Code 5201 warrants consideration.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board notes that the May 2008 VA examiner reported pain on motion for the Veteran's right scapula.  However, as noted above, the June 2011 VA examiner recorded normal range of motion testing with no objective evidence of painful motion for both the right and left scapula, to include with repetition.  Moreover, the May 2008 VA examiner reported full range of motion for the left scapula with no pain on movement.  The Board further notes that any loss of function due to pain for the Veteran has predominantly occurred at a level well above 25 degrees from the side which is what would be required for a higher evaluation for her right scapula disability, and a level above midway between the side and shoulder, which would be required for a higher evaluation for the Veteran's left scapula disability.  Accordingly, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45 at any time during the period under consideration for either disability.  The current 30 and 10 percent ratings adequately compensate the Veteran for any functional impairment attributable to her right and left scapula disabilities.  See 38 C.F.R. §§ 4.41, 4.10 (2013).  

On the basis of the foregoing, the Board finds that the weight of the evidence is against an evaluation in excess of 30 percent for the Veteran's right scapula disability an in excess of 10 percent for her left scapula disability.  The record presents no basis for assignment in excess of 30 percent for the right scapular disability and in excess of 10 percent for the left scapula disability under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

Higher evaluation for IBS

Irritable colon syndrome (spastic colitis, mucous colitis, etc.) that is severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.  This is the present rating assigned for the Veteran's IBS, and is the highest schedular rating available under Diagnostic Code 7319.

Ulcerative colitis that is moderately severe with frequent exacerbations also warrants a 30 percent rating.  Severe ulcerative colitis with numerous attacks per year and malnutrition and health that was only fair during remissions warrants a 60 percent rating.  Pronounced ulcerative colitis that resulted in marked malnutrition, anemia and general debility or with serious complications such as a liver abscess warrants a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran was afforded a VA examination in May 2008.  She reported constipation two or three days a week, alternating diarrhea for approximately two days, rectal flatulence, bloating, and abdominal cramps.  She did not report recent weight gain or weight loss, nausea or vomiting, wearing protective pads, fistula, use of medication for treatment, or ulcerative colitis.  Upon examination, the VA examiner reported that examination of the abdomen showed that it was flat and nondistended.  There were also normal bowel sounds and no masses or organomegaly palpated.  The examiner further reported a normal examination of the IBS.

The Veteran was provided a subsequent VA examination in June 2011.  She continued her report of constipation and episodic diarrhea as well as intestinal pain.  She did not report nausea, vomiting, fistula, ulcerative colitis, ostomy, or episodes of abdominal colic, nausea or vomiting, or abdominal distension, consistent with partial bowel obstruction.  She reported that the IBS had no effect on chores, feeding, bathing, dressing, toileting, or grooming; mild effect on shopping; moderate effect on traveling and exercise; and prevented her from participating in sports or other recreation.  Upon examination, the VA examiner noted an absence of significant weight loss or malnutrition, signs of anemia, abdominal mass, and abdominal tenderness.  

The Board adds that a VA treatment record dated March 2013 documents the Veteran's report of diarrhea and constipation associated with her IBS.  

The Veteran's IBS is currently rated as 30 percent disabling, which is the highest schedular rating available for IBS.  A higher rating would require severe ulcerative colitis with numerous attacks a year and malnutrition.  However, ulcerative colitis has been denied by the Veteran and is not shown in the clinical evidence of record.  In addition, the competent and probative evidence discussed above does not indicate malnutrition.  Accordingly, a rating in excess of 30 percent is not warranted under any applicable diagnostic code during any period under consideration.  38 C.F.R.    § 4.114, Diagnostic Codes 7319, 7323.  The Veteran's claim of entitlement to a disability rating in excess of 30 percent for IBS is therefore denied.

Higher evaluation for bilateral salpingo-oophorectomies

Historically, the Veteran's service treatment records show that she underwent an exploratory laparotomy and bilateral oophorectomy in April 1996.  By rating action in August 2003, service connection was established for bilateral salpingo-oophorectomies, and the Veteran was assigned a 30 percent evaluation.  The 30 percent evaluation remained in effect when her current claim for an increased rating was received in March 2008.  

The Veteran was examined by VA twice during the pendency of this appeal.  First, in May 2008, the Veteran reported that since her surgery in 1996, she was under hormone replacement therapy.  She had no abnormal bleeding, vaginal discharge, fever, pain, or bladder or bowel symptoms.  The VA examiner diagnosed the Veteran with bilateral salpingo-oophorectomies without residuals.  The Veteran was afforded another VA examination in June 2011.  The VA examiner reported no history of trauma to or neoplasm of gynecological system or breast.  The examiner also noted a report of severe menstrual cramps as well as menstrual symptoms including abdominal distention, breast tenderness, hot flashes, emotional changes, and pelvic fullness.  There was also frequent bleeding between periods of light severity.  Upon examination, there were no findings of abnormal vaginal discharge, breast abnormality, pelvic pain, fever, abdominal pain, post-coital bleeding, vaginal fecal leakage, vaginal urine leakage, or history of urinary tract disease.  The examiner noted bladder symptoms, specifically continual urine leakage and stress incontinence which required the Veteran to wear absorbent material that must be changed less than two times per day.  

The Veteran's service-connected bilateral salpingo-oophorectomy is rated 30 percent disabling under Diagnostic Code 7619, which provides for a 100 percent rating for three months after removal of an ovary.  Thereafter, a 30 percent evaluation is assigned for complete removal of both ovaries, and a noncompensable evaluation for removal of one ovary with or without partial removal of the other ovary.  38 C.F.R. § 4.116, Diagnostic Code 7619.  The Board further notes that although the evidence indicates bladder symptoms associated with the bilateral salpingo-oophorectomies, the Veteran is already service-connected for urinary tract infections.  The Board further finds that the evidence discussed above does not indicate any other disabilities associated with the bilateral salpingo-oophorectomy for which the Veteran is not currently service-connected.  As such, the Board finds that the Veteran is properly rated under Diagnostic Code 7619.    

Accordingly, the Board finds that the 30 percent evaluation assigned accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher staged rating.  See Hart, supra.   

Higher evaluation for cervical spine disability

The Veteran's cervical disability is currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine, which provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

The Veteran was provided a VA examination in May 2008.  She complained of constant pain in her neck that was tender and aching in character.  She also reported decreased mobility and inability to do physical labor.  She also used a special pillow to support her neck as well as when sitting in chars and driving in her car.  She was able to do her activities of daily living independently.  Moreover, while driving, she alternated her arms on the steering wheel.  Upon examination, the VA examiner noted that the Veteran's cervical spine had no muscle spasm and no abnormal curvatures.  However, she had mild guarding and tenderness with palpation.  Range of motion testing revealed active flexion to 40 degrees, active extension to 45 degrees, active left lateral flexion to 35 degrees, active right lateral flexion to 45 degrees, and active left and right lateral rotation to 65 degrees.  There was no pain with range of motion, although increased guarding was noted.  An X-ray report revealed that bilateral aborted cervical ribs were present; cervical vertebrae and cervical disc spaces were normal; and were negative for shrapnel, soft tissue calcifications, or degenerative joint disease.  The examiner reported a normal cervical spine examination.

The Veteran was afforded another VA examination in June 2011.  She reported decreased motion, stiffness, weakness, and spasm.  She did not report fatigue, spinal pain, or incapacitating episodes.  She was able to walk one quarter of a mile.  She also indicated that activities including driving, using a computer, or reading for long periods of time were impaired due to the cervical spine disability.  Upon examination, the VA examiner reported that the Veteran's posture, head position, and symmetry in appearance were normal.  Moreover, there was no evidence of gibbus, kyphosis, reverse lordosis, list, scoliosis, ankylosis, spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Additionally, the examiner reported that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed forward flexion to 35 degrees, extension to 40 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 70 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  The examiner diagnosed the Veteran with minimal narrowing of the intervertebral space C5-C6 with degenerative disc disease.    

Based on the evidence of record, the Board finds that entitlement to a disability rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted.  As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's cervical spine disability results in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Crucially, none of these criteria have been demonstrated during the period under consideration.  On the contrary, the May 2008 and June 2011 VA examination report indicates that the Veteran was able to maintain forward flexion to 40 and 35 degrees and that combined range of motion was 295 degrees and 305 degrees, respectively.  The examination reports also indicate no evidence of spasm, tenderness, or weakness, as well as no postural abnormalities or fixed deformity.  There is no evidence to the contrary during this period.  As such, a 20 percent disability rating of the Veteran's cervical spine is not warranted.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of her cervical disability, notably her difficulty driving, using a computer, and reading.    

However, the Board places greater probative value on the objective clinical findings which do not support a disability rating in excess of 10 percent.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's neck complaints which warrants an increased disability rating.  In particular, as indicated above, the May 2008 VA examiner documented active flexion to 40 degrees, active extension to 45 degrees, active left lateral flexion to 35 degrees, active right lateral flexion to 45 degrees, and active left and right lateral rotation to 65 degrees.  Although increased guarding was noted, there was no pain with range of motion. Additionally, the June 2011 VA examiner documented forward flexion to 35 degrees, extension to 40 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 70 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  Crucially, no pain was reported on motion.  The Board is therefore unable to identify any clinical findings that would warrant an evaluation in excess of 10 percent under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to her cervical spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2013).

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected cervical spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) (effective from September 26, 2003).

On the basis of the foregoing, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's cervical spine disability.  The record presents no basis for assignment in excess of 10 percent for the cervical spine disability under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

Higher evaluation for lumbar spine disability

The Veteran's lumbar spine disability is currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine, which provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

The Veteran was afforded a VA examination in May 2008.  She complained of pain, stiffness, flare-ups, decreased mobility, and inability to do any physical labor.  She was able to walk one-quarter of a mile but less than one mile.  She also reported difficulty with driving, although she was able to do her activities of daily living independently.  Upon examination, the VA examiner noted that the lumbosacral spine had bilateral tenderness of the sacroiliac joints and that the lower lumbar spine was tender.  Furthermore, the lumbar curve was flattened.  However, there were no muscle spasms, and posture and gait were normal.  Range of motion testing revealed forward flexion to 65 degrees with pain, extension to 25 degrees with pain, left and right lateral flexion to 30 degrees active with pain, left lateral rotation to 30 degrees active with pain, and right lateral rotation to 25 degrees active with pain.  An X-ray report revealed that the lumbar vertebra and lumbar disc spaces as well as alignment were normal; no congenital defect; and was negative for shrapnel, soft tissue calcifications, or degenerative joint disease.  The examiner diagnosed the Veteran with a low back strain.

The Veteran was provided another VA examination in June 2011.  She reported decreased motion, stiffness, weakness, and spasm.  She denied fatigue and spinal pain.  She used an orthotic insert, and was able to walk one-quarter of a mile.  Upon examination, the VA examiner reported normal posture and gait.  Moreover, there was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, weakness, gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis.  Additionally, the examiner reported that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed forward flexion to 90 degrees, extension to 25 degrees, and left and right lateral flexion and rotation to 30 degrees.  The examiner noted that there was no objective evidence of pain on active motion.  Further, there was no objective evidence of pain following repetitive motion, or additional limitations after three repetitions of range of motion.   

As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

However, review of the evidence of record does not reveal symptomatology consistent with a 20 percent disability evaluation at any time during the course of the appeal.  Specifically, range of motion testing conducted during the May 2008 and June 2011 VA examinations (the only range of motion testing of record which were measured) revealed forward flexion of 65 and 90 degrees and combined range of motion of 205 degrees and 235 degrees, respectively.  These measurements are beyond the forward flexion of 60 degrees or combined range of motion of 120 degrees contemplated by a higher rating.

Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Crucially, the June 2011 VA examiner specifically reported an absence of any of these findings.  There is no evidence to the contrary.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of her lumbar spine disability, notably her pain and flare-ups.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of her disability.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints, to include flare-ups, to warrant an increased disability rating.  Specifically, during the May 2008 VA examination, the Veteran was able to maintain forward flexion up to 65 degrees, extension of 25 degrees, left and right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 25 degrees.  Although pain was noted with these measurements, the Board notes that in the subsequent VA examination, the Veteran did not report pain on motion.  Furthermore, as discussed above, forward flexion was to 90 degrees, extension was to 25 degrees, and left and right lateral flexion and rotation were to 30 degrees.  As also discussed above, the examiner noted the absence of gibbus, kyphosis, list, lumbar flattening lumbar lordosis, scoliosis, reverse lordosis, or ankylosis as well as no spasm, atrophy, guarding, or weakness.    

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to her service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2013).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran has complained of pain radiating to her right lower extremity.  See, e.g., the May 2008 VA examination report.     

Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the foot.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).   The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board finds that the competent and probative evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating manifested by mild incomplete paralysis of the sciatic nerve.  Notably, although Lasegue's and straight leg testing caused pain in the lower back bilaterally during the May 2008 VA examination, neurological examination was otherwise normal.  Specifically, sensory examination, vibration sensation, motor examination, deep tendon reflexes, Babinski sign, and Romberg testing were normal.  The June 2011 VA examination indicates similar findings with regard to some straight leg testing impairment but otherwise normal neurological examination.  Based on this record, and although not necessarily disputing that certain neurological symptoms such as impaired straight leg raising is present, the Board concludes that a separate rating for neurological impairment of the right or left extremity is not warranted.   

Finally, the Veteran has not identified any bladder or bowel dysfunction associated with her lumbar spine disability, and none has been diagnosed.

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) (effective from September 26, 2003).

On the basis of the foregoing, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's lumbar spine disability.  The record presents no basis for assignment in excess of 10 percent for the lumbar spine disability under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 
 
Higher evaluation for right and left wrist disabilities

For the sake of economy, the Board will analyze the Veteran's right and left wrist disability claims together, as they are rated under the same diagnostic code.

The Veteran's right and left wrist disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024.  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2013).  For example, Diagnostic Code 5099 is used to identify unlisted diseases of the musculoskeletal system.  Additionally, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under Diagnostic Code 5099 is the service-connected disorder and that the disorder at issue is being rated under Diagnostic Code 5024 [tenosynovitis].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The competent and probative evidence of record indicates that the Veteran's right and left wrist disabilities are manifested by pain and functional limitation of motion that interferes in daily activities.  In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5215 (wrist, limitation of motion) provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

The Board notes that Diagnostic Code 5214 (wrist, ankylosis of), which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because, as is discussed below, there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

The Veteran was provided a VA examination in May 2008.  She complained of constant pain, weakness, stiffness, and aching in her wrists as well as flare-ups in which the pain became moderate to severe.  This occurred weekly and lasted one to two days.  Alleviating factors included getting help with chores, resting, taking medication, and alternated using her right and left hands.  She did not use any corrective devices.  She was able to do her bathing, dressing, and hygiene on her own.  Upon examination, the VA examiner reported mild tenderness with palpation.  However, there was no swelling, redness, heat, guarding, crepitus, or weakness.  Range of motion testing revealed full range of dorsiflexion, palmar flexion, radial deviation, and ulnar deviation in both wrists with pain in all movements.  An X-ray report revealed normal impressions in both wrists.  The examiner noted a normal examination and X-rays of the wrists.  

The Veteran was afforded a subsequent VA examination in June 2011.  She complained of pain, weakness, and tenderness.  She did not report deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, or flare-ups.  She reported that the wrist disabilities have no effects on bathing, dressing, toileting, and grooming; mild effects on chores, shopping, traveling, and driving; and moderate effects on exercise, sports, recreation, and feeding.  Upon examination, the VA examiner noted range of motion testing which revealed left and right dorsiflexion to 60 degrees, left and right palmar flexion to 60 degrees, left and right radial deviation to 20 degrees, and left and right ulnar deviation to 45 degrees.  The examiner reported no objective evidence of pain with active range of motion as to both wrists.  There was also no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  

Thus, a careful review of the record therefore demonstrates that the Veteran experiences functional loss and limitation of motion due to her right and left wrist disabilities; however, ankylosis of neither wrist is shown.  

With respect to the applicable rating criteria, the Veteran is currently assigned 10 percent disability ratings for her right and left wrist disabilities.  A 10 percent disability rating is the highest schedular rating available under Diagnostic Code 5215.  As such, the Board is unable to grant a higher schedular rating under these criteria.

While higher disabilities ratings are contemplated for ankylosis of the wrist under Diagnostic Code 5214, the evidence does not show that either the Veteran's right or left wrist have been manifested by symptoms consistent with ankylosis at any time during the course of the appeal, even upon consideration of the actual degree of functional impairment due to factors such as pain, weakness, fatigability, incoordination, and lack of endurance.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, in the most recent VA examination in June 2011, there was no objective evidence of pain on range of motion testing. 

The Board adds that there is no evidence of neurological impairment associated with the right and left wrist disabilities during the period under consideration.  As such, separate disability ratings may not be assigned for neurological impairment due to the right and left wrist disabilities.

On the basis of the foregoing, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's right and left wrist disabilities.  The record presents no basis for assignment in excess of 10 percent for the right and left wrist disabilities under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

Higher evaluations for right and left knee disabilities

For the sake of economy, the Board will analyze the Veteran's right and left knee disability claims together, as they are rated under the same diagnostic code.

The Veteran seeks entitlement to an increased rating for her service-connected degenerative joint disease of the right and left knees, which are each currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5019 [bursitis, recurrent subluxation or lateral instability].  See 38 C.F.R. § 4.27 (2013) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].
 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The competent evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of her right and left knees.  See, e.g., the May 2008 VA examination report.  Accordingly, because the evidence of record indicates arthritis of the Veteran's right and left knees, the Board finds that Diagnostic Code 5003 [arthritis], with further consideration of Diagnostic Codes 5260 and 5261 [limitation of leg motion], are for application.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

During the period under consideration, the Veteran has not specifically reported episodes of either recurrent subluxation or lateral instability.  In fact, she denied these symptoms at her most recent VA examination in June 2011.  However, she also reported at the VA examination that she uses a cane and brace and experiences giving way and weakness.  

The Board notes that the Veteran is competent to attest to experiencing giving way and weakness in her knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

However, the clinical evidence of record is pertinently absent that either recurrent subluxation or lateral instability of either of the Veteran's knees exists.  In particular, she denied giving way and instability to the May 2008 VA examiner.  Although tenderness and mild crepitation was noted, in the subsequent June 2011 VA examination, there were no findings of crepitation, bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other abnormalities in either knee.  The Board also notes that an X-ray report of the Veteran's knees in conjunction with the May 2008 VA examination were absent findings of fracture, dislocation, joint effusion, significant narrowing of the joint space, or evidence of loose bodies in the joint.  As such, based on the lack of any competent evidence of instability or subluxation in the Veteran's right and left knees, the Board finds that Diagnostic Code 5257 does not apply in this case as to either claim.  

The Board additionally notes that there is no evidence of ankylosis of either knee, locking of the knee, disability caused by cartilage removal, or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this case.

The medical evidence of record demonstrates that the Veteran's right and left knee disabilities are manifested by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in Diagnostic Codes 5260 [limitation of flexion] and 5261 [limitation of extension].  Accordingly, the Board finds that rating the Veteran under Diagnostic Codes 5260 and 5261 is appropriate in this case.  Moreover, a veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

The Veteran was afforded a VA examination in May 2008.  She complained of constant pain and aching as well as weakness, stiffness, and occasional swelling.  She also noted flare-ups that were moderate to severe and occurred weekly and lasted for one to two days.  She did not use corrective devices.  She was able to do her bathing, dressing, and hygiene on her own.  Upon examination, the VA examiner reported mild tenderness and mild crepitus with movement.  There was no swelling, redness, or heat as well as no laxity or lump.  Range of motion testing of both knees revealed flexion to 140 degrees and extension to zero degrees active, passive, and fatigued without pain.  An X-ray report revealed slight narrowing in each medical compartment as well as signs of degenerative joint disease.  The examiner diagnosed the Veteran with bilateral knee early degenerative joint disease. 

The Veteran was provided an additional VA examination in June 2011.  Although she reported giving way, pain, swelling, and weakness, she denied deformity, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, and flare-ups.  She reported that the knee disabilities had no effect on chores, feeding, bathing, dressing, toileting, and grooming; mild effect on shopping and traveling; and moderate effect on exercise, sports, and recreation.  Upon examination, the VA examiner reported a normal gait.  Range of motion testing revealed right and left knee flexion to 90 degrees and extension to zero degrees with no objective evidence of pain with active motion.  There was also no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.    

With regard to forward flexion of the Veteran's knees, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is exceeded by the 90 and 140 degrees recorded during the period under consideration.  There is no evidence which indicates that a greater limitation of flexion currently exists during this period.  Thus, without evidence of limitation of flexion of 45 degrees or less in the right or left knee, a compensable disability rating for right or left knee flexion cannot be assigned based on Diagnostic Code 5260.

With regard to extension of the Veteran's knee, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, range of motion testing conducted during the May 2008 and June 2011 VA examinations indicate extension in both knees was zero degrees.  There is no competent evidence of record indicating a greater limitation of extension.  Thus, without limitation of extension of 10 degrees or more, a compensable disability rating for right or left knee extension cannot be assigned based on Diagnostic Code 5261.  

Where X-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5003.  So it is in this case.  Accordingly, an increased disability rating is not warranted as to either the Veteran's right or left knee disability under Diagnostic Code 5003.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of flare-ups during the May 2008 VA examination and the effect on activities of daily living.  
  
However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of her disabilities.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's knee complaints, to include flare-ups, to warrant an increased disability rating.  Notably, she denied flare-ups during the June 2011 VA examination.  Moreover, range of motion testing revealed flexion in both knees at worst to 90 degrees and extension to zero degrees with no objective evidence of pain noted on motion and repetitive motion.  Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for either the Veteran's right or left knee disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent ratings adequately compensate the Veteran for any functional impairment attributable to her service-connected right and left knee disabilities.  See 38 C.F.R. §§ 4.41, 4.10 (2013).  

On the basis of the foregoing, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's right and left knee disabilities.  The record presents no basis for assignment in excess of 10 percent for the right and left knee disabilities under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

Higher evaluation for left toe disability

The Veteran's residuals of a left foot fourth toe fracture have been rated at zero percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284 [other foot injuries].  Under Diagnostic Code 5284, moderate foot injuries warrant a 10 percent rating; a 20 percent rating requires a moderately-severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule). Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6. 

On May 2008 VA examination, the Veteran complained of aching and swelling in the toe and used medication for treatment.  She did not report flare-ups.  Although she wore well-cushioned, sturdy shoes with flat heels, she did use any assistive devices.  There were no functional limitations on standing.  Upon examination, the VA examiner reported that the left fourth toe was tender to palpation and there seemed to be "some" bony enlargement at the interphalangeal joint.  There was also "slightly" decreased flexion of this joint.  There were no skin or vascular changes, or painful motion, edema, instability, or weakness. The Veteran's gait and posture were normal.  The Achilles tendon was midline and nontender.  There was no evidence of flatfoot or hallux valgus.  An X-ray report revealed no sequelae of a left fourth toe fracture and essentially normal findings otherwise.  The examiner diagnosed the Veteran with well healed fracture of the left fourth toe with "mild" residual of swelling and pain.  

The Veteran was provided another VA examination in June 2011.  She noted pain and stiffness while standing, while walking, and at rest.  She did not identify swelling, heat, redness, fatigability, weakness, lack of endurance, or other symptoms.  Upon examination, the VA examiner noted no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  

Based on the evidence of record, the Board find that the probative (competent and credible) medical and lay evidence of record does not show that a rating higher than zero percent is warranted under the applicable rating criteria.  In this regard, there is simply no evidence that the Veteran's left fourth toe was amputated or that symptomatology was so severe that it was equivalent to amputation.  Therefore, a higher 20 percent rating for amputation of one or two toes (other than great) with removal of metatarsal head is not warranted under Diagnostic Code 5172.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  Likewise, the evidence precludes the possibility of a minimally compensable, 10 percent rating under Diagnostic Code 5173 for amputation of the third or fourth toes without metatarsal involvement and not including the great toe. 

The Board acknowledges the Veteran's complaints of pain and swelling in her left fourth toe.  See Jandreau, supra; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Notably, however, the June 2011 VA examiner specifically reported no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Moreover, the May 2008 X-ray report revealed essentially normal findings.  Further, the May 2008 VA examiner noted "some" bony enlargement at the interphalangeal joint and "slightly" decreased flexion of the joint.  There were also no functional limitations on standing.  There were no other abnormalities reported on examination.  There is no other medical or lay evidence of record during the period under consideration that would indicate impairment of the left fourth toe.  As such, the Board finds that during the period under consideration, the Veteran's left fourth toe symptomatology indicates on a mild, not a "moderate" foot injury as required for a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.   

In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider whether an increased evaluation could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  DeLuca, supra.  VAOGCPREC 9-98 held that DeLuca could apply to Diagnostic Code 5284 depending on the nature of the foot injury concerned.  However, as indicated above, the Veteran did not report functional limitations on standing during the May 2008 VA examination.  Furthermore, the June 2011 VA examiner reported no painful motion despite the Veteran's complaints of pain and stiffness while standing, walking, and at rest.  There is no other medical evidence that indicates functional loss during the period under consideration.  Therefore, any pain with prolonged standing and walking and occasional numbness have been accounted for in the noncompensable mild foot injury and the assignment of a compensable rating under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Id. 

Moreover, while Diagnostic Code 5283 provides a 10 percent rating for moderate malunion or nonunion of the tarsal or metatarsal bones, as it is neither contended nor shown that the Veteran's service-connected residuals of left fourth toe fracture involves malunion or nonunion of the tarsal or metatarsal bones, evaluation of the disability under this diagnostic code is not warranted.  See May 2008 and June 2011 VA examination reports; see also 38 C.F.R. § 4.71a, Diagnostic Code 5283. 

On the basis of the foregoing, the Board finds that the weight of the evidence is against a compensable schedular evaluation for residuals of a left foot fourth toe fracture.  The record presents no basis for assignment of a compensable rating for the left fourth toe fracture under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

Higher evaluation for lower abdomen scar

The Veteran's lower abdomen scar associated with a laparotomy during service is rated at 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 [superficial, painful scar].

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed her increased rating claim for lower abdomen scar in March 2008.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7801 through 7805.  

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

The relevant evidence pertaining to the Veteran's right shoulder scars consist of VA examinations reports dated May 2008 and April 2012.  

The May 2008 VA examination documented the Veteran's report of puckering of her lower abdomen scar as well a tight and tender feeling.  Upon examination, the VA examiner reported that the scar measured 31.5 cm. long and .2 cm. wide.  There was an approximately 2.5 cm.  area on the far right end of the scar that was dimpled and the Veteran did complain of some tenderness with palpation there.  There was no breakdown and the scar was not adherence to the underlying tissue.  The scar was slightly lighter than the surrounding skin.  The examiner diagnosed the Veteran with a scar of the lower abdomen, well-healed surgical scar. 

At the April 2012 VA examination, the Veteran denied pain at the abdomen or incision line and also denied hinderance of ability to perform occupation or activities of daily living.  The examiner further noted that the scar was not unstable with frequent loss of covering of the skin over the scar.  Upon examination, the examiner reported that the scar measured 31.5 by 2 mm, was not painful, had no skin breakdown, was deep, did not interfere with limitation of motion, and was well healed.  The examiner diagnosed the Veteran with a well healed surgical scar.  

As indicated above, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  As the RO considered these criteria in the  statement of the case, so as not to prejudice the Veteran, the Board will also consider whether the Veteran is entitled to a higher rating under these criteria.  The changes with respect to Diagnostic Code 7800 pertaining to burn scars, scars, or other disfigurement of the head, face, or neck are not applicable here.  Pursuant to Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and are at least 6 square inches (39 sq. cm.) warrants a 10 percent rating and higher evaluations are warranted for larger scars.  Pursuant to Code 7802 pertaining to superficial and nonlinear scars not located on the head, face or neck, if the scar has an area or areas of 144 square inches (929 sq. cm.) or greater, a 10 percent rating is warranted.  In this case, the lower abdomen scar measured 31.5 cm by .2 cm.  These measurements do not meet the requirements for a compensable or higher rating under Codes 7801 and 7802.  The Board notes that although the April 2012 VA examiner likely intended to document the measurement of the Veteran's scar at 31.5 cm by 2 mm, even if this measurement was recorded, the Veteran would not meet the measurement requirements for a compensable rating under Diagnostic Codes 7801 or 7802.  Furthermore, Diagnostic Code 7804 provides a rating of 10 percent for one or two scars that are unstable or painful.  Higher evaluations are available for three or more service-connected scars.  If one or more scars are unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Here, one scar is at issue and it has not been found to be unstable on examination.  Diagnostic Codes 7803 and 7805 were removed.  Thus, in this case, the new criteria are not more favorable.

The competent and probative evidence of record indicates that the Veteran's scar is smaller than 6 square inches in size, is stable, deep, and does not affect limitation of function.  Furthermore, both VA examinations during the period under consideration indicate that the scar is well healed.  There is no competent and probative evidence to the contrary.  

As the Veteran's scar is not deep and is not 6 square inches or 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Pursuant to the current version of Diagnostic Code 7804, the criteria for a 10 percent rating continue to be met as the scar has been reported as tender.  A higher evaluation is not warranted as she does not have three or four scars that are unstable or painful under the current version of Code 7804.  Moreover, the evidence does not show that the Veteran has an unstable scar; therefore, a rating under Diagnostic Code 7803 is not warranted.  In any event, 10 percent is the maximum rating permissible under Diagnostic Code 7803.  In addition, the evidence does not show the scar manifests in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.

On the basis of the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for a lower abdomen scar.  The record presents no basis for assignment of a disability rating in excess of 10 percent for the lower abdomen scar under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 



Higher evaluation for rhinitis

The Veteran's allergic rhinitis has been evaluated as noncompensable under Diagnostic Code 6522, 38 C.F.R. § 4.97 (2013).  Under this code, allergic rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation; and allergic rhinitis with polyps warrants a 30 percent evaluation.

At the May 2008 VA examination, the Veteran reported symptoms of allergic rhinitis since 1988.  She complained of congestion in the nasal passages and sinuses, a lot of clear phlegm, and tearing of her eyes.  She stated that for one year, she took allergy shots.  She also had sneezing and clear nasal mucous.  The nasal discharge was purulent at times but mostly clear.  She denied difficulty breathing through her nose.  There was no speech impairment and no chronic sinusitis.  She had not been treated with antibiotics in the past year.  She had allergies to some antibiotics.  There were no effects on her occupational functioning or activities of daily living and no history of neoplasm.  Upon examination, the VA examiner reported no nasal polyps.  There was congestion of the right naris with obstruction of 60 percent.  However, the left naris was patent.  There was no sepal deviation.  There was no tissue loss, scarring, or deformity of the nose and no crusting or purulent discharge.  There was mild tenderness bilaterally in the maxillary sinuses.  There was no speech impairment, and the larynx was free of any erythema, exudate, or lesions.  There was mild cobblestoning in the posterior pharynx which indicated postnasal drainage.  There was no evidence of a laryngectomy.  The examiner diagnosed the Veteran with allergic rhinitis.

The Veteran was provided another VA examination in June 2011.  She reported using medication as well as allergy injections for treatment.  Her symptoms included nasal congestion and excess nasal mucous.  Although there was constant breathing difficulty, there was no speech impairment.  Upon examination, the VA examiner noted no evidence of a sinus disease or soft palate abnormality.  There were also no signs of nasal obstruction; nasal polyps; septal deviation; permanent hypertrophy of turbinates from bacterial rhinitis; rhinoscleroma; tissue loss, scarring or deformity of the nose; Wegener's granulomatosis or granulomatous infection; laryngectomy; or residuals of an injury to the pharynx, including nasopharynx.  The examiner reported bilateral turbinates which were boggy and erythematous.  The examiner diagnosed the Veteran with allergic rhinitis.  

The Board also notes that a VA treatment record dated February 2014 documents the Veteran's complaints of runny nose and sinus pressure associated with her allergic rhinitis and use of antibiotics for treatment.  

The Board finds that a compensable rating is not warranted at any time during the appellate period.  The evidence does not reflect that the Veteran has rhinitis with polyps or that the Veteran has experienced more than 50 percent obstruction of both nasal passages or complete obstruction on one side to warrant a 10 percent rating.  Further, the Board has considered whether any other diagnostic codes would allow for a compensable evaluation during the initial rating period on appeal.  Diagnoses of sinusitis, granulomatous conditions, larynx and pharynx conditions or a deviated septum have been specifically excluded.  Therefore, Diagnostic Codes 6514, 6520, 6521, 6523 and 6524 do not apply.

The Board notes the Veteran's reports of congestion and difficulty breathing.  The Veteran is competent to report the symptoms of her disability.  Her complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  Further, although the May 2008 VA examiner noted 60 percent blockage on the right side of her nose, neither the May 2008 VA examiner nor the June 2011 VA examiner found complete nasal obstruction of a nasal passage after completing a thorough examination.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating, her statements are outweighed by the more probative medical evidence.  VA examiners have conducted examinations to specifically address the extent of obstruction and found that she does not have complete obstruction on one side.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a compensable rating for allergic rhinitis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

In evaluating the severity of her service-connected disabilities, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected scar of lower abdomen, right and left scapula disabilities, bilateral salpingo-oophorectomies, cervical spine disability, lumbar spine disability, right and left knee disabilities, right and left wrist disabilities, allergic rhinitis, and left toe disability are manifested by signs and symptoms which impair her daily activities such as driving.  These signs and symptoms discussed above, and their resulting impairment, are contemplated by the applicable rating schedules.  For all musculoskeletal disabilities in particular, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedules contemplate functional loss for the disabilities at issue, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's scar of lower abdomen, right and left scapula disabilities, bilateral salpingo-oophorectomies, cervical spine disability, lumbar spine disability, right and left knee disabilities, right and left wrist disabilities, allergic rhinitis, and left toe disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that her scar of lower abdomen, right and left scapula disabilities, bilateral salpingo-oophorectomies, cervical spine disability, lumbar spine disability, right and left knee disabilities, right and left wrist disabilities, allergic rhinitis, and/or left toe disability render her unable to obtain substantial and gainful employment.  On the contrary, the evidence indicates that the Veteran retired in 2002 from employment as a system analyst as she was eligible by age or duration  of work.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

Service connection for a rash 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

The RO denied service connection for a rash in an August 2003 rating decision because the evidence did not document a permanent residual or chronic disability.  Therefore, the RO found that the evidence did not show a current disability.  The Veteran did not appeal the August 2003 rating decision and no new and material evidence was submitted within one year of the rating decision.  The decision therefore became final.  

At the time of the prior final rating decision in August 2003, the record included the Veteran's available service treatment records and post-service records.  Her service treatment records documented treatment in March 1999 for a red circular rash on the left leg and diagnosis of erythema annularum.  The Veteran was also treated for a rash in August 1986, specifically small non-erythematous bumps on the fingers and hands as well as a rash on her breasts with singular non-pruritic lesions across the abdomen.  The remainder of the Veteran's service treatment records were absent complaints of or treatment for a rash.  A postservice VA examination dated July 2003 was negative for any findings of a rash.    

As the Veteran did not appeal the August 2003 decision, it is final.  New and material evidence is required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a current disability manifested by a rash related to her military service.

In reviewing the evidence added to the claims folder since the August 2003 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the Veteran has stated that she suffers from a rash on her face, neck, and trunk area.  See the Veteran's claim for VA benefits dated March 2008.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a current diagnosis of a rash.  This piece is crucial to establishing the first element of service connection.  As this previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of her claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

Entitlement to an evaluation in excess of 10 percent for a scar of the lower abdomen is denied.

Entitlement to an evaluation in excess of 30 percent for right scapula disability is denied.

Entitlement to an evaluation in excess of 10 percent for left scapula disability is denied.

Entitlement to an evaluation in excess of 30 percent for IBS is denied.

Entitlement to an evaluation in excess of 30 percent for bilateral salpingo-oophorectomies is denied.

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability C5-C6 with degenerative disc disease is denied.

Entitlement to an evaluation in excess of 10 percent for a low back strain is denied.

Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for a right wrist disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left wrist disability is denied.

Entitlement to a compensable evaluation for allergic rhinitis is denied.

Entitlement to a compensable evaluation for residuals of a left fourth toe fracture is denied.

New and material evidence having been received, the claim of entitlement to service connection for a rash is reopened; to this extent only, the appeal is granted.


REMAND

Higher evaluations for acne and dysplastic nevus

The Board notes that the Veteran was afforded a VA examination in May 2008 for her acne and dysplastic nevus.  At that time, she reported that she sees a dermatologist every three months for her acne and dysplastic nevus.  A review of the record reveals that no dermatology records have been requested or associated with the claims folder during the period under consideration.  As such, the Board finds that these outstanding records should be obtained on remand.

The Board also notes that the Veteran was last afforded a VA examination specifically for her acne and dysplastic nevus in June 2011.  Although the VA examiner indicated that her acne and dysplastic nevus were asymptomatic, there were no measurements taken as to the size of scars associated with these disabilities.  Pertinently, under the criteria for rating scars discussed above, the Veteran may be entitled to a compensable disability rating under these criteria.  In light of the foregoing, the Board finds that a contemporaneous VA examination would be probative to ascertain the current severity of the Veteran's acne and dysplastic nevus.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Service connection for a rash

The Board observes that the Veteran was afforded a VA examination for her claimed rash in April 2013.  At that time, she reported that since 1992, she developed a rash along the anterior neck that felt itchy with redness with occasional red bumps that resolved spontaneously after a couple of days without known triggers or aggravators.  Although she denied other systemic symptoms, the Board notes that in her March 2008 claim for VA benefits, she also reported that the rash was on her face and trunk area in addition to her neck.  Although the VA examiner indicated a diagnosis of a skin condition, specifically erythema annularum, the examiner indicated in the examination report that the Veteran did not suffer from any infections of the skin.  However, she concluded that the Veteran's claimed skin rash is related to her military service based on treatment for a red circular rash on the "left neck" diagnosed as erythema annularum in March 1999.  Pertinently, the Board notes that the March 1999 service treatment record documented treatment for a red circular rash on the left leg, not the left neck as the examiner reported.  Thereafter, an opinion was obtained in July 2013 from a VA physician who, after review of the Veteran's claims folder, concluded that no current skin condition exists.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although the VA physician concluded in the July 2013 opinion that no current skin condition exists, the Board observes that the Veteran has reported  a rash of her face, neck, and trunk area during the appeals period.  Thus, on its face, the Veteran's report confirming the presence of a rash necessarily provides evidence of current disability attributable to this condition.  Furthermore, the Veteran is competent even as a lay person to make this proclamation of having it.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, the VA physician did not address the Veteran's statements with regard to a report of a rash on her face, neck, and trunk area, nor did he provide a rationale for his conclusion that the Veteran does not suffer from a skin condition. 

In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran currently suffers from a rash, and if so, whether the diagnosed disability is related to her military service.  See 38 C.F.R. § 3.159(c)(4), supra. 

Service connection for osteoporosis and osteopetrosis

The Veteran contends that she has osteoporosis and osteopetrosis that is related to her military service.

The Board finds that the medical evidence of record is unclear as to whether the Veteran currently suffers from osteoporosis or osteopetrosis.  In this regard, the Board notes that the medical evidence of record is absent a diagnosis of either of these disabilities.  However, a VA treatment record dated November 2010 documents an assessment of osteopenia.  Further, an April 2013 VA treatment record indicates a diagnosis of osteopenia.  It is unclear as to whether the Veteran's assessed osteopenia is indicative of a diagnosis of osteoporosis or osteopetrosis.  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran's osteopenia is indicative of osteoporosis or osteopetrosis, and if so, if the diagnosed disability is related to her military service.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran currently suffers from osteoporosis or osteopetrosis, and if so, whether the diagnosed disability is related to her military service.  See 38 C.F.R. § 3.159(c)(4) (2013), supra. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claims remanded herein.  Of particular importance are dermatology records referenced by the Veteran during her May 2008 VA examination.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed osteoporosis and osteopetrosis.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether the Veteran currently suffers from osteoporosis or osteopetrosis.  In rendering this opinion, the examiner should address the findings of osteopenia noted in November 2010 and April 2013 VA treatment records.

b. If the Veteran suffers from osteoporosis or osteopetrosis, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed disability is related to her active military service.

The examiner is asked to provide the underlying reasons for any opinion expressed.  In rendering the requested opinion, the examiner should address the medical evidence of record documenting treatment for and diagnoses of osteopenia.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed rash.  The examination should be scheduled during an active phase to the extent reasonably possible.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail, to include obtaining unretouched color photographs of the anterior neck or other parts of the body affected by the claimed rash.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether the Veteran currently suffers from a rash.

b. If the Veteran suffers from a rash, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed rash is related to her active military service, to include treatment for a rash in August 1986 and March 1999.

The examiner is asked to provide the underlying reasons for any opinion expressed.  In rendering the requested opinion, the examiner should address the Veteran's statements regarding the presence of a rash on her neck, face, and trunk area.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of her service-connected acne and dysplastic nevus.  The examination should be scheduled during an active phase to the extent reasonably possible.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed, to include obtaining unretouched color photographs of the face, upper back, or any other part of the body affected by the acne or dysplastic nevus.  

Ensure that the examiner provides all information required for rating purposes with respect to the Veteran's acne and dysplastic nevus.  In this regard, the examiner should provide a report indicating whether the Veteran has associated skin changes which are analogous to residual scarring associated with the acne and/or dysplastic nevus.  If so, the examiner must indicate whether the scarring/changes is deep and nonlinear, or whether they are unstable or painful.  The examiner must indicate how many scars/skin changes are unstable and painful, if any.  The examiner must also discuss the location of each body part of the scars/skin changes and the dimensions of the area covered by such are to be reported.  The supporting rationale for all opinions expressed must be provided. 

5. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


